PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
RTRS Investment, LLC
Application No. 15/153,598
Filed: 12 May 2016
For: SYSTEMS AND METHODS FOR STERILE DELIVERY OF PROSTHESES

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed August 10, 2022. 

The petition under 37 CFR 1.137(a) is GRANTED.

On August 29, 2019, the Office mailed a non-final Office action, which set a shortened statutory period for reply of three months from the mailing date of the Office communication. No extensions of time were obtained under 37 CFR 1.136(a). Accordingly, the application became abandoned on November 30, 2019. On April 1, 2020, the Office mailed a Notice of Abandonment. On April 19, 2022, petitioner filed the initial petition to revive the application, which was dismissed by a decision issued on June 10, 2022. On August 10, 2022, the instant renewed petition to revive the application was filed. 

The petition satisfies the requirements of 37 CFR 1.137(b). Petitioner submitted:

The required reply to the outstanding Office action in the form of an amendment, filed April 19, 2022;
The petition fee as set forth in 1.17(m); and,
A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. 

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

The explanation provided with the instant petition sufficiently establishes that the entire delay was unintentional. In particular, petitioner has established that the responsible parties were unaware of the outstanding Office action and subsequent abandonment until March 11, 2022, and upon learning of the abandonment promptly filed the petition to revive. 

This application is being referred to Technology Center 3772 for processing of the response filed April 19, 2022.

Telephone inquiries related to this decision may be directed to Petitions Examiner Kristen Matter at (571) 272-5270.

	 
/Kristen Matter/Kristen Matter
Petitions Examiner
Office of Petitions